UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7813


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TIMOTHY LAFON MURPHY, a/k/a TJ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:04-cr-00241-FL-1)


Submitted:    December 17, 2009            Decided:   December 31, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Lafon Murphy, Appellant Pro Se.       Rudy E. Renfer,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy   Lafon    Murphy       appeals   the    district     court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,       we     affirm    for   the

reasons stated by the district court.              United States v. Murphy,

No. 5:04-cr-00241-FL-1 (E.D.N.C. Sept. 16, 2009).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials        before    the    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                         2